Citation Nr: 0910434	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for hepatitis C.  

2. Entitlement to service connection for psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In November 2008, the Veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record. 

In October 2008, the Veteran submitted a claim for a total 
disability rating based on individual employability.  The 
Board hereby refers this matter to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Veteran testified that he has been 
receiving benefits from the Social Security Administration 
(SSA) since June 2006.  These records need to be obtained and 
associated with the claims folders.  

The Veteran claims that his in-service stressor is due to 
fires occurring onboard his ship, the USS Long Beach.  The 
dates of the fires are unclear, however statements from the 
Veteran's fellow servicemen indicate that a fire possibly 
occurred in February 1967 or March 1967.  The medical 
evidence of record suggests that the Veteran has probable 
PTSD and symptoms of PTSD.  In November 2008, the Veteran 
testified that his bipolar disorder is due to his service-
connected diabetes mellitus.  Under these circumstances, a VA 
examination is warranted to determine the nature and etiology 
of any mental disorders and attempts should be made to 
confirm the Veteran's claimed in-service stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's SSA records, 
including the underlying medical records, 
and associate them with the claims 
folders.  

2.  Ask the Veteran to clarify the months 
and years in which he was exposed to fires 
aboard the USS Long Beach.  After the 
Veteran replies, ask the appropriate 
agency to confirm, through research of the 
ship log records for the USS Long Beach 
and/or other appropriate sources, the 
dates of the fires, to specifically 
include any occurring in February 1967 or 
March 1967.  

3.  Schedule the Veteran for an 
examination by a VA psychiatrist to 
determine whether it is at least as likely 
as not that the Veteran has post-traumatic 
stress disorder and, if so, whether it is 
related to any verified occurrences of 
fires aboard the USS Long Beach.  The 
examination should include psychological 
testing for PTSD.  The examiner should 
also comment as to whether it is at least 
as likely as not that the Veteran's 
bipolar disorder was caused or chronically 
worsened by the service-connected diabetes 
mellitus.  The claims files should be made 
available to the examiner.  

In formulating an opinion, the 
examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.

In formulating an opinion, the 
examiner is asked to consider that 
the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as 
contrasted to a worsening of 
symptoms. 

4.  Following completion of the above, 
readjudicate the claims.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other 
appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

